Citation Nr: 0515253	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a herniated 
cervical disc.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for arthritis of 
multiple joints, including hands, knees, and elbows.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant had service with the U.S. Naval Reserve from 
May 1962 to October 1963, with active service from July 1963 
to October 1963.  He also had service with the Army Nation 
Guard from March 1973 to December 1998, with active service 
from October 1975 to February 1976 and from February 1980 to 
September 1983.  He had intermittent periods of active duty 
for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.
 
The case returns to the Board following a remand to the RO in 
November 2003.  

The appellant has raised the issues of service connection for 
a stomach disorder, a back disorder, and a shoulder disorder.  
These matters are referred to the RO for the appropriate 
action. 

Each of the service connection issues, other than service 
connection for hearing loss, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  There is no evidence demonstrating that the appellant's 
hearing loss is related to any disease or injury incurred or 
aggravated during active duty or active duty for training or 
to any injury incurred or aggravated during inactive duty 
training.  


CONCLUSION OF LAW

Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in March 2001 and February 
2004, the RO advised the appellant of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the appellant in obtaining 
and what information or evidence the appellant was 
responsible to provide.  In addition, the November 2004 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Accordingly, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO issued the rating decisions on appeal well before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the appellant has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the appellant and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, the 
February 2004 letter contains this request, such that there 
is no conflict with Pelegrini.  

With respect to the duty to assist, the RO has obtained the 
appellant's service medical records, service records, private 
medical records from providers as identified and authorized 
by the appellant, and a relevant examination.  The appellant 
has submitted some service records and private medical 
evidence, as well as numerous written statements.  The Board 
notes that service medical records include records of 
treatment at Portsmouth Naval Hospital and at the medical 
facility at Little Rock Air Force Base.  In 2001, the RO 
attempted to secure additional records from these facilities.  
They received negative responses from each location in June 
2001.  The Board is satisfied that the RO has fully complied 
with the duty to assist.  38 U.S.C.A. § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the November 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).
Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.1(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).   

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the appellant currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In the April 1988 report of medical history, the appellant 
initially related that he had some hearing loss due to age 
and military generators.  He explained that he worked around 
loud machinery from 1971 until 1983 and that a private 
physician told him that there was some nerve damage.  
Audiometric examination at that time showed normal hearing.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
15
10
LEFT
10
10
0
10
10


Again, in the April 1992 report of medical history, the 
appellant related that he had some hearing loss due to age 
and environment.  Again, audiometric testing showed normal 
hearing.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
10
10


The appellant underwent a reference audiogram in April 1992, 
which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
5
5
5


During a periodic medical examination in March 1994, the 
appellant reported a history of hearing loss.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
15
20
25
LEFT
25
10
15
5
25


A report of private audiometric testing indicated that the 
appellant was seen for evaluation at Camp Robinson in July 
1994.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
16
10
60
80
LEFT
5
10
10
40
90

The appellant was afforded a VA audiology examination in 
January 2003.  The examiner reviewed the claims folder for 
the examination.  The appellant attributed his hearing 
problems to military noise exposure, specifically weapons 
fire and generators.  He currently worked for a police 
department and used hearing protection for annual weapons 
qualification.  He had no other civilian noise exposure.  
Examination revealed bilateral hearing loss.  The examiner 
noted that there was evidence of temporary threshold shift on 
some audiometric examinations in service.  However, those 
examinations did not occur during any of the appellant's 
confirmed periods of active duty or ACDUTRA.  The examiner 
concluded that the appellant's current hearing loss could not 
be medically linked to his military service during the time 
periods in question.  

In this case, right ear hearing loss disability is not shown 
until March 1994 and left ear hearing loss disability is not 
shown until July 1994.  See 38 C.F.R. § 3.385.  There is no 
evidence to support a finding that his hearing loss 
disability is related to an injury or disease that was 
incurred or aggravated during active service or ACDUTRA, or 
that it is related to an injury incurred or aggravated during 
INACDUTRA.  38 U.S.C.A. §§ 101, 1131.  The opinion from the 
January 2003 VA audiology examination specifically finds no 
such relationship.  There is no contrary competent opinion of 
record.  The appellant argues that the hearing loss is a 
result of noise to which he was exposed during the course of 
his military duties.  However, as a lay person, he is not 
competent to offer an opinion as to the etiology of his 
hearing loss disability.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, to the extent the 
appellant claims his hearing loss was incurred or aggravated 
during ACDUTRA or INACDUTRA, he has not achieved status as a 
veteran.  Paulson, 7 Vet. App. at 470.  As there is no 
evidence of a nexus between the hearing loss disability and 
any period of active service, service connection must be 
denied.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Accordingly, the appeal is 
denied.   




ORDER

Service connection for hearing loss is denied.  


REMAND

The appellant seeks service connection for a bilateral ankle 
disorder, a herniated cervical disc, bilateral carpal tunnel 
syndrome, and arthritis of multiple joints, including hands, 
knees, and elbows.  As part of development requested by the 
Board, the appellant was afforded a VA orthopedic examination 
in March 2003.  The examiner was asked to offer an opinion as 
to the likelihood that any of the disorders at issue were 
incurred or aggravated during the appellant's periods of 
active service from July 1963 to October 1963, from October 
1975 to February 1976, and from February 1980 to September 
1983, or during any period of ACDUTRA, including the period 
from June 13 to June 29, 1985.  

In the examination report, the examiner stated that the 
bilateral ankle disabilities clearly began in 1962.  She 
added that "[i]t appears that this was more probable but not 
chronically worsened during his active service and that 
chronically worsening is most likely medically attributed to 
the increased physical activity required as part of his 
military service."  The examiner also stated that the 
appellant's "cervical disc disease, bilateral carpal tunnel 
syndrome, arthritis of the hands, elbows, knees, and wrists 
can all be attributed to the spondyloarthropathy.  His date 
of onset, although insidious, falls well with in (sic) the 
veterans (sic) service dates as listed in the C-file.  It is 
more probable but not that they were all chronically worsened 
by activities required for active service including above 
mentioned marching, pushups, etc.  I base these opinions on 
medical scientific basis for a spondyloarthropathy 
exacerbated by physical activity."  These opinions are 
confusing and offer little assistance in resolving the 
medical issues in question.  Moreover, although the 
examination report states that the examiner reviewed the 
claims folder for the examination, there is no reference to 
the periods of service at issue and no reference to service 
medical records she believes reflect the chronic worsening 
referred to in the opinion.  The Board is required to supply 
adequate reasons and bases for the findings of fact and 
conclusions of law reached in its decisions.  38 U.S.C.A. 
§ 7104(d).  The Board finds that the opinions stated in the 
March 2003 VA examination are an inadequate basis for any 
determination in this appeal.  Therefore, a remand is needed 
to secure more sufficient information.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
appropriate physician to review the 
claims folder to determine the nature and 
etiology of the following orthopedic 
disorders at issue: a bilateral ankle 
disorder, a herniated cervical disc, 
bilateral carpal tunnel syndrome, and 
arthritis of multiple joints, including 
hands, knees, and elbows.  If the 
examiner finds that additional studies, 
i.e., laboratory or radiographic, or 
physical examination of the appellant is 
necessary or helpful to answer these 
questions, such studies or examination 
should be arranged.  The RO should 
arrange for a physician other than the 
March 2003 VA examiner to complete this 
review.  

The examiner should review the claims 
folder, including service medical records 
(in the manila envelope and tabbed in the 
claims folder).  The examiner is advised 
that the appellant had active service 
from July 1963 to October 1963, from 
October 1975 to February 1976, and from 
February 1980 to September 1983, and a 
period of active duty for training from 
June 13 to June 29, 1985.

With respect to the claim for service 
connection for a bilateral ankle 
disorder, the examiner is asked offer an 
opinion as to whether it is at least as 
likely as not that the ankle disorder 
increased in severity, i.e., there was a 
worsening of the underlying disorder as 
opposed to a temporary or intermittent 
flare-up, during any of the appellant's 
periods of active service or active duty 
for training.  If so, the examiner is 
asked to identify the period of service 
and the evidence s/he feels reflects the 
increase in severity.   

With respect to herniated cervical disc, 
bilateral carpal tunnel syndrome, and 
arthritis of multiple joints, including 
hands, knees, and elbows, the examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not that any 
of the disorders are related to a disease 
or injury that occurred or increased in 
severity during the appellant's periods 
of active service or active duty for 
training.  If so, the examiner is asked 
to identify the period of service and the 
evidence s/he feels reflects the 
occurrence or increase in severity of the 
disease or injury in question.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it. 

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, the report should so state.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


